Case 4:20-cr-40010-TSH Document 2 Filed 02/18/20 Page 1 of 1

 

PROB 22 DOCKET NUMBER (Tran, Court)
(Rev. 2/88) 0206 1:12CR00209-]

 

TRANSFER OF JURISDICTION
DOCKET NUMBER (Rec. Court)

 

NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE: DISTRICT DIVISION
Ronald Lovett Northern District of New U.S. Probation- Albany
District of Massachusctts York

 

 

NAME OF SENTENCING JUDGE

Hon. Mae A. D’ Agostino, U.S. District Judge

 

DATES OF PROBATION/SUPERVISED | FROM TO
RELEASE: 01/10/2020 | LIFE

 

 

 

 

 

OFFENSE

Receipt of Child Pornography

 

PART 1 - ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE Northern District of New York

 

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the Court to the United States District Court for the District of
Massachusetts upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period
of probation or supervised release may be changed by the District Court to which this transfer is made without further
inquiry of this Court.*

 

af 182020 Ve,

Date United States Dlarrict Judge

 

*This sentence may be deleted in the discretion of the transferring Court.

 

PART 2 - ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE District of Massachusetts

 

 

IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
and assumed by this Court from and after the entry of this order.

 

 

Effective Date United States District Judge

 

 
